Smith, C. J.,
delivered the opinion of the court. ,
This suit was begun by the appellants against the' appellee in the court below to establish their title to certain land, and to recover the possession thereof and rent therefor. The' appellee by her ansAver denied the appellants’ title, and claimed, in event the appellants should be held to have title, an allowance for certain improvements alleged to have been placed by her on the land. On final hearing the appellants were adjudged to be the owners of the land, *227and entitled to the possession thereof, bnt were directed to pay the appellee the sum of one hundred dollars, adjudged to be the value of improvements made by the appellee on the land in excess of the rent for the land due by her to the appellants.
The appellants, being dissatisfied with the allowance to the appellee for improvements, appeal to this court, and the only question presented to us is whether or not the allowance therefor to the appellee should have been made. The appellants acquired title to the land from the government in 1905, but in 1912 another patent thereto was issued by the government to Alfred Bang, through Avliorn the appellee claims by mesne conveyances. In 1884, one Walton entered upon the land without any right so to do, cut the timber therefrom, put several acres of it in cultivation, and built a log house and barn thereon. Some years thereafter Walton died, and Bang, without any right so to do, entered into possession of the land and paid Walton’s widow twenty-five dollars for the improvements thereon. While Bang was in possession of the land, he made other improvements of small value, but whether before or after he obtained his patent from the government does not appear: No improvements whatever Avere made on the land by the appellee, her claim being that she is entitled to recover the improA^ements made thereon by Bang and Walton.
Counsel .for the appellee seem to admit that if this were an action of ejectment the appellee would not be entitled to recover for the improvements placed on the land, because of the provision of section 1848, Code of 1906 (section 1481, Hemingway’s Code), that—
“A' defendant shall not be entitled to . . . compensation for improvements . . . unless he claim the premises under some deed or contract of purchase, acquired or made in good faith.”
The rule by Avhicli equity awarded compensation for improvements before this statute was enacted seems to be practically the same as that of the statute, as will appear from an examination of the authorities, but whether it is *228or not is wholly immaterial, for, in awarding compensation for improvements, courts of equity will be guided by the státute, Aequitas sequitur legem.” Wille v. Brooks, 45 Miss. 542.
The decree of the court below will be reversed in so far as it deals with the rent and improvements, and the cause will be remanded for a new trial on those issues. In all other respects, the decree of the court below will remain in full force and effect.

Reversed in part, and remanded.